Case 18-12491-CSS Doc 2333 Filed 04/12/21 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF
DELAWARE
DELAWARE DIVISION

Case number 18-12528-CSS
In re: LH ACQUISITION, LLC

Taxpayer number: XXXXXXX4957

WITHDRAWAL OF

25 =
CLAIM # 1730 Am a "1
ADMINISTRATIVE EXPENSE CLAIM ae 7 <a

A350 —

Name of Creditor: Texas Comptroller of Public Accounts asm aad T
a > m
 - @
Eo =
2

Send notices to: Office of the Attorney General a, =
Bankuptcy & Collections Division MC-008
P.O. Box 12548

Austin, TX 78711-2548
Phone: 512-463-2173

1. DATE OF CLAIM AND REQUEST: 03/10/2020

2. TOTAL AMOUNT OF CLAIM AND REQUEST: $ 10,457.89
FRANCHISE TAX CH. 171

3. DATE DEBT WAS INCURRED: 01/01/2019

4. THE CLAIM REFERENCED ABOVE IS HEREBY WITHDRAWN

Date: 03/30/2021

bdr Mitel

JOSHUA CLAY MITCHELL
Accounts Examiner
Revenue Accounting Division

Texas Comptroller of Public Accounts
512-463-4510

Penalty for presenting fraudulent claim: fine of up to $500,000 or imprisonment for up to 5

years, or both. 18 U.S.C. secs. 152 and 3571
Form VT-359 (Rev.8-19/7)

 
Case 18-12491-CSS Doc 2333 Filed 04/12/21 Page 2 of 2

@ FILED

TEXAS COMPTROLLER OF PUBLIC ACCOUNTS OMT APR 12 AMIN: 21

 

i CLERK
P.O. Box 13528 Austin, TX 78711-3528 US BANKRUPTCY COUR?
NISTRICT OF DELAWARE

03/30/2021

Clerk

U.S. Bankruptcy Court

824 MARKET STREET, 3RD FL.
WILMINGTON DE 19801-3024

Re: Taxpayer # XXXXXXX4957
Bankruptcy Case # 18-12528-CSS
LH ACQUISITION, LLC

Enclosed is the State of Texas’ notice(s) of withdrawal for a Post-petition tax claim in the above-referenced
proceeding.

Enclosed is a second copy of the withdrawal(s). Please stamp this copy with the date filed and return it in
the enclosed self-addressed envelope.

The Office of the Attorney General is representing the Comptroller of Public Accounts in this proceeding.
Please direct all notices and correspondence to:

Office of the Attorney General
Bankruptcy & Collections Division MC-008
P.O. Box 12548

Austin, TX 78711-2548

Thank you for your cooperation in this matter.
Sincerely,

Jah Mitchell

JOSHUA CLAY MITCHELL
Accounts Examiner
Bankruptcy and Liens Section
Revenue Accounting Division

Enclosure

Form VT-360 (Rev.8-19/7)
